SMITH, D. R., Associate Judge.
The plaintiffs have appealed a final order dismissing with prejudice their amended complaint, filed against the defendant, St. Regis Paper Company, for failure of the complaint to state a cause of action.
The lower.court had formerly dismissed an amended complaint against the defendants, Title and Trust Company of Florida and the Barnett National Bank of Jacksonville. From this order the plaintiffs appealed and this court by an opinion, Fla.App., 169 So.2d 526, filed December 10, 1964, reversed the lower court. This opinion fully relates the facts as alleged in the complaint and covers the law applicable in this appeal although the relief prayed for as against St. Regis Paper Company is not exactly the same as that prayed for against the other defendants.
As related in the above referred to opinion, under the Florida Rules of Civil Procedure a pleading which sets forth a claim for relief, such as in a complaint, “must state a cause of action, and must contain allegations of fact sufficient to show the jurisdiction of the court”. (Rule 1.8(b).) Applying the requirements of this rule to the complaint' as amended, it is concluded that plaintiffs have sufficiently alleged a cause of action. Whether the *455appellants will be successful in the proof of their allegations is not before us for consideration.
The order dismissing the amended complaint is reversed and the cause is remanded for further proceedings.
Reversed and remanded.
WIGGINTON, Acting C. J., and RAWLS, J., concur.